IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 25, 2008

                                     No. 07-51098                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

UVALDO GONZALEZ, also known as Guero, also known as Pelon

                                                  Defendant-Appellant



                            Appeal from the United States
                           for the Western District of Texas
                               USDC No. 7:07-CR-115-1


Before GARWOOD, WIENER and GARZA, Circuit Judges.
PER CURIAM:*
       Uvaldo Gonzalez appeals the 36-month sentence imposed by the district
court following the revocation of his supervised release. He argues that the
district court offered “very little justification” for the sentence, which was the
maximum allowed by statute and twice that recommended by the Sentencing
Guidelines’ policy statements.          He also argues that the court’s reasoning




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51098

regarding the temporal proximity between the violation and his release from
prison was insufficient to justify the sentence.
      Gonzalez did not object to his sentence in the district court. This court
requires a defendant to object in order to preserve an argument for appeal, even
where the defendant does not have notice of the court’s intent to impose a
sentence above that recommended by the Guidelines. See, e.g., United States v.
Milton, 147 F.3d 414, 420 (5th Cir. 1998) (requiring objection despite lack of
notice of intent to depart). Accordingly, review of the sentence is for plain error
only. See United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007). This court
may correct the sentencing determination only if there is error that is plain and
that affects substantial rights. Id. The decision to correct the forfeited error is
left to this court’s sound discretion, and this court “should not exercise that
discretion unless the error seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.”        Id. (alteration in original) (internal
quotation marks omitted).
      The district court considered the policy statements of Chapter 7 and
explained its reasons for issuing a non-guideline sentence. The court gave fact-
specific reasons for the sentence, noting in particular that Gonzalez had engaged
in criminal activity relatively soon after his release. The court also noted that
Gonzalez’s recent criminal activity involved a very serious marijuana conspiracy.
Contrary to Gonzalez’s argument, the district court could properly consider the
temporal proximity between the violation and his release from prison in
determining the sentence. See 18 U.S.C. § 3553(a)(1).          Gonzalez has not
demonstrated plain error with respect to his revocation sentence. See Peltier,
505 F.3d at 391; United States v. Smith, 440 F.3d 704, 707-08 (5th Cir. 2006).
      Gonzalez also argues for the first time on appeal that the district court
violated FED. R. CRIM. P. 32(h) and his right to due process by failing to provide
him with notice of its intention to “depart upward.” “The same stringent due

                                        2
                                  No. 07-51098

process and Rule 32 standards regarding notice of factors for departures under
the [G]uidelines do not apply to departures from non-binding, advisory policy
statements.” United States v. Santirosa, 94 F. App’x 231, 231-32 (5th Cir. 2004).
“[A] sentencing court in revocation proceedings is not required to give notice of
its intent to depart from the policy statements.” Id. at 232; see FED. R. CRIM. P.
32.1.
        AFFIRMED.




                                        3